                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
GMP:BCR/PEN                                        271 Cadman Plaza East
F. #2009R01065                                     Brooklyn, New York 11201


                                                   November 29, 2018

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Joaquin Archivaldo Guzman Loera
                      Criminal Docket No. 09-466 (S-4) (BMC)

Dear Judge Cogan:

               The government respectfully requests that the Court admonish defense counsel
to adhere to Local Criminal Rule 23.1(h), which prohibits “any extrajudicial statement or
interview relating to the trial or the parties or issues in the trial which a reasonable person
would expect to be disseminated by means of public communication if there is a substantial
likelihood that such dissemination will interfere with a fair trial,” when using social media or
interacting with the press concerning the prosecution of the above-referenced case.

               Since trial commenced, Eduardo Balarezo, Esq., and/or his firm (“Balarezo”)
has repeatedly used the social media platform Twitter to “tweet” comments about this case. A
copy of those tweets, with translation included when necessary, is attached as Exhibit A, and
include the following examples:

           • On November 13, 2018, in a tweet identified as https://twitter.com/balarezolaw/
             status/1062353307652550658, Balarezo announced the commencement of trial
             by stating, “Cry Havoc and let slip the dogs of war.”

           • On       November       22,    2018,     in   a     tweet     identified   as
             https://twitter.com/balarezolaw/status/1065611027868463104, Balarezo stated
             that his “sources” were advising him that Hector Beltran Leyva, who had died
             of a heart attack on November 19, 2018, “died when he was notified [that he]
             was going to be extradited to … [New York] to testify against Chapo.” (Hector
             Beltran Leyva has been a topic of testimony since trial began and reportedly
              died of a heart attack after being transferred to a Mexican hospital from prison.
              Notably, he was never considered a witness in this case.)

           • On       November        22,     2018,     in     tweets      identified     as
             https://twitter.com/balarezolaw/status/1065830690271449088                  and
             https://twitter.com/balarezolaw/status/1065601754203590657,            Balarezo
             appeared to lament the fact that Rey Zambada testified that his brother paid
             Garcia Luna bribes. Balarezo then implored his followers to remember that
             Chapo did not make those statements and that “[t]his is how the US government
             witnesses testified.”

           • On November 23, 2018, in complaining about having to remove his shoes when
             walking through security, Balarezo tweeted an image from a Los Angeles Times
             website depicting an apparent photograph of armed NYPD officers, which was
             captioned, “El Chapo trial is treated as a nuclear and conventional terrorism
             trial.”

           • On November 28, 2018, government witness Miguel Martinez Martinez
             testified that immediately prior to one of the attempts on his life orchestrated by
             the defendant, a band appeared outside of the walls of the prison where Martinez
             was then housed and played one of the defendant’s favorite songs, “Un Puno de
             Tierra,” over and over again. Martinez understood the song to be a threat
             attributable to the defendant, and shortly after the band finished, grenades were
             thrown into Martinez’s prison cell. Hours after the end of the very same court
             day, Balarezo tweeted a link to a recording of the very same song. See
             https://twitter.com/balarezolaw/status/1067969930547601408.
                Another defense counsel, Ms. Mariel Colon-Miro, Esq., provided an interview
on November 26, 2018, to the Spanish language news network Telemundo. On November 26,
2018, the Court first raised the issue involving telephone use by Emma Coronel Aispuro.
During the interview, Ms. Colon commented on the defendant’s adverse physical and/or
mental health and negatively commented on his conditions of confinement. On the issue of
confinement, Ms. Colon stated in substance that she visits the defendant three to six hours a
day in a freezing cold place. She further commented that, because the defendant cannot have
contact visits, she and the defendant put their hands on opposite sides of the glass between
them as if to say, “hello.” With a forlorn expression, Ms. Colon commented that the defendant
misses his family the most. See https://www.youtube.com/watch?v=rlb0rMz8Ris.

               Interviews and extrajudicial comments during trial create a substantial risk that
they will interfere with a fair trial. 1 Pursuant to local rules and applicable law, they may

              1
                Prior to trial, defense counsel for the defendant submitted to profiles and
interviews, during which they have offered various comments about the instant case regarding
potential evidence, the defendant, and trial strategy. See Tim Prudente, “Mi Hermano, El
Chapo: How a Lawyer from Baltimore Came to Defend the World’s Most Notorious Drug
                                               2
therefore be prohibited. To be clear, the government is not seeking an order restricting any
media from reporting on events that occur in open court during pretrial conferences or at the
trial. Rather, the government respectfully submits that the parties and counsel (and all
employees, representatives or agents of such attorneys) abide by the standards of the Local
Rule 23.1, which prohibits, inter alia, “any extrajudicial statement or interview relating to the
trial or the parties or issues in the trial which a reasonable person would expect to be
disseminated by means of public communication if there is a substantial likelihood that such
dissemination will interfere with a fair trial . . . .” See Local Criminal Rule 23.1(c). Subsection
(d) of the Rule outlines subject matters that “presumptively involve a substantial likelihood
that their public dissemination will interfere with a fair trial or otherwise prejudice the due
administration of justice within the meaning of the rule,” including “[t]he credibility of
prospective witnesses” and “[a]ny opinion as to the accused’s guilt or innocence or as to the
merits of the case or the evidence in the case.” Id. at (d)(4) and (7). In essence, Local Criminal
Rule 23.1 prohibits any lawyer associated with the prosecution or the defense to use publicity
as a litigation strategy.

                Courts have repeatedly recognized the possibility that extrajudicial statements
can have a prejudicial impact on a trial. In Sheppard v. Maxwell, 384 U.S. 333 (1966), and
cited approvingly by the Supreme Court thereafter, the Supreme court explicitly authorized
trial courts to “proscribe[] extrajudicial statements by any lawyer, party, witness or court
official which divulge[s] prejudicial matters . . . .” Id. at 361; see also Nebraska Press
Association v. Stuart, 427 U.S. 539, 553-554 (1976) (quoting and adding emphasis to
Sheppard’s admonition that “[n]either prosecutors, counsel for defense, the accused, witnesses,
court staff nor enforcement officers coming under the jurisdiction of the court should be
permitted to frustrate its function”); Gentile v. State Bar of Nevada, 501 U.S. 1030, 1072
(1991) (same); Application of Dow Jones & Co., Inc., 842 F.2d 603 (2d Cir. 1988), aff’g sub
nom, United States v. Simon, 664 F. Supp. 780 (S.D.N.Y. 1987) (affirming restrictions on
extrajudicial statements by the parties and attorneys); United States v. Culter, 58 F.3d 825 (2d
Cir. 1995); United States v. Bulger, 2013 WL 3338749 (D. Mass. July 1, 2013); Singer v.
United States, 380 U.S. 24 (1965) (“The Government, as a litigant, has a legitimate interest in
seeing that cases which it believes a conviction is warranted are tried before a tribunal which
the Constitution regards as most likely to produce a fair result.”).

               Balarezo’s comments appear designed to place fear in the jury and both cast
aspersions on, and cause fear in, the government’s witnesses. Moreover, Balarezo’s comment
about Ramon Ayala’s song “Un Puno de Tierra” can be interpreted not only as a comment on
the evidence presented in trial that day, but as a threat to witness Martinez’s safety, as that

Lord,”       Baltimore        Sun      (Nov.       1,      2018),     available      at:
https://www.baltimoresun.com/news/maryland/crime/bs-md-ci-purpura-chapo-20181022-
story.html; Nick Fouriezos, “He’s Defending El Chapo, Because Harvey Weinstein Would Be
Too Easy,” Ozy (Nov. 4, 2018), https://www.ozy.com/provocateurs/hes-defending-el-chapo-
because-harvey-weinstein-would-be-too-easy/90335.


                                                3
song was played outside Martinez’s jail cell to portend an attack on his life. Ms. Colon’s
comments appear designed to elicit sympathy for the defendant by offering her interpersonal
opinions about him during the pendency of his trial. All of these comments create a
“substantial likelihood that such dissemination will interfere with a fair trial.” Moreover,
Balarezo’s comment that the government’s eliciting testimony about paying bribes to Mexican
officials was somehow improper appears to presumptively violate Local Rule 23.1 by
commenting on the presentation of evidence.

              Comments such as these are especially problematic in this case. As the Court
has recognized, this case has generated extensive local, national, and international publicity.
This pervasive publicity can be expected to continue during the pendency of this matter. The
government submits that there is a substantial likelihood that extrajudicial statements by
defense counsel to members of the press and media will impair the administration of a fair trial
by an impartial jury.

              For the reasons set forth above, the Court should grant the government’s request.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida
                                    .

cc:    Clerk of the Court (BMC) (by ECF)




                                               4
